COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER

Appellate case name:            Derrick Dontrell Bonner v. The State of Texas

Appellate case number:          01-15-01093-CR, and
                                01-15-01094-CR

Trial court case number:        14-DCR-066830, and
                                14-DCR-066831

Trial court:                    434th District Court of Fort Bend County

       On June 7, 2016, we abated and remanded these cases to the trial court based
on the failure of appellant’s appointed counsel, Edwin Dee McWilliams, to file a
brief on appellant’s behalf. On June 23, 2016, the trial court held a hearing on our
abatement order. In each appeal, the court reporter has filed a reporter’s record of
the abatement hearing and the trial court clerk has filed a supplemental clerk’s
record that includes the trial court’s June 24, 2016 findings of fact,
recommendations, and order. The trial court found that appellant wished to pursue
his appeal and good cause existed to remove appointed counsel, Edwin Dee
McWilliams, because he has accepted a position with the Williamson County
District Attorney’s Office and is dismantling his practice. The trial court ordered
McWilliams removed as appellate counsel and appointed Cary Faden to represent
appellant on appeal. Accordingly, we REINSTATE these cases on the Court’s
active docket.
      The Clerk of this Court is directed to note on the docket of this Court Edwin
Dee McWilliams’ removal as appellant’s counsel and Cary Faden’s appointment
appellate counsel for appellant.
      Appellant’s brief is due no later than 30 days from the date of this
order.
      Appellee’s brief, if any, is due to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
      It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                   Acting individually     Acting for the Court

Date: July 7, 2016